At the time of the arrest and at the time and place where and when the liquor was found, the State was allowed to prove over objections and exceptions that defendant made two voluntary statements: (1) "Anybody can find it, if they were told where it was at," and (2) "Fellows have good days and bad days." Aside from a consideration of whether these were inculpatory statements, they were a part of the res gestæ and for that reason were admissible. Moreover, under the facts and circumstances surrounding the finding of the liquor in this case, these statements tended to prove that this defendant had a guilty scienter of the liquor and its hiding place.
The evidence was sufficient to sustain the verdict and the judgment is affirmed.
Affirmed.